DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim16 is objected to because of the following informalities:  Claim 16 recites the limitation “a second ground pattern formed on the second ground pattern”, however it appears to be a minor oversight as it appears that a second ground pattern is formed on the second dielectric layer. For the purposes of compact prosecution, it will be treated as formed on the second dielectric layer.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 in view of Umehara US Patent Application Publication 2006/0256030 (cited by applicant).
Regarding Claim 1, Sudo et al. teaches a patch antenna (Figs. 1-4 Par. 0037) comprising: 
a first dielectric layer (4 Figs. 1-4 Par. 0039) in which a patch conductor (13 Figs. 1-4 Par. 0037) is provided; 
a second dielectric layer (5 Figs. 1-4 Par. 0039) in which a signal line (7, 8 Figs. 1-4 Par. 0042) extending in a direction parallel to the patch conductor is provided (Figs. 1-4); 
a feed conductor (14 Figs. 1-4 Par. 0049) provided perpendicularly to the patch conductor so as to connect one end of the signal line and a feed point for the patch conductor (Figs. 1-4); 
a first ground pattern (11 Figs. 1-4 Par. 0037) provided between the patch conductor and the signal line (Figs. 1-4); and 
a second ground pattern (6 Figs. 1-4 Par. 0041) provided on an opposite side to the first ground pattern with respect to the signal line (Figs. 1-4).

However, Umehara teaches two dielectric members having a different dielectric constant from each other (Par. 0028, 0057, 0081).
In this particular case, providing the first dielectric layer to have a dielectric constant lower than that of the second dielectric layer is common and well known in the art as evident by Umehara which results in the dielectric layer having a the higher value to increase contraction quantity of wavelengths of a reception signal thereby narrowing the bandwidth (Par. 0081); therefore a dielectric layer having a lower dielectric constant would provide a wider bandwidth of reception frequencies of the antenna.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric layer of Sudo et al. to have a dielectric constant lower than that of the second dielectric layer as taught by Umehara in order to provide a wider bandwidth of reception frequencies of the antenna.
Regarding Claim 2, Sudo et al. as modified teaches wherein the first ground pattern is disposed on a boundary surface between the first and second dielectric layers (11 between 4 & 5 Figs. 1-4).
Regarding Claim 3, Sudo et al. as modified teaches wherein the patch conductor is disposed on an outermost surface of the first dielectric layer (13 on 4 Fig. 1).
Regarding Claim 4, Sudo et al. as modified teaches wherein the second ground pattern is disposed on an outermost surface of the second dielectric layer (6 Fig. 3).
Regarding Claim 5, Sudo et al. as modified teaches further comprising a parasitic patch conductor (16 Figs. 1-4 Par. 0037) provided in the first dielectric layer so as to overlap the patch conductor (overlap seen in Figs. 1-4).
Regarding Claim 6, Sudo et al. as modified teaches further comprising: another signal line (10 Figs. 1-4 Par. 0043) provided in the second dielectric layer; and another feed conductor (15 Figs. 1-4 Par. 0050) provided perpendicularly to the patch conductor and connecting one end of the another signal line and another feed point for the patch conductor (Figs. 1-4).
Regarding Claim 8, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the second dielectric layer has a first region and a second region having a thickness smaller than that of the first region, wherein the first dielectric layer is provided on the first region of the second dielectric layer, and wherein the signal line is formed over the first and second regions of the second dielectric layer.
However, the skilled artisan recognizes how to form a dielectric layer having different thickness in different areas in order to accommodate other essential components of the patch antenna.
In this particular case, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as In re Rose, 105 USPQ 237 (CCPA 1955); and rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70 (CCPA 1950).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer of Sudo et al. as modified with a first region and a second region having a thickness smaller than that of the first region, and providing the first dielectric layer on the first region of the second dielectric layer, and forming the signal line over the first and second regions of the second dielectric layer in order to accommodate other essential components of the patch antenna.
Regarding Claim 9, Sudo et al. as modified teaches wherein the signal line is a stripline (strip conductor Par. 0042).
Regarding Claim 10, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the dielectric constant of the first dielectric layer is 2 or less.
However, Umehara teaches that a dielectric layer with a high dielectric constant increases contraction quantity of wavelengths of a reception signal thereby narrowing the bandwidth (Par. 0081); therefore a dielectric layer having a lower dielectric constant would provide a wider bandwidth of reception frequencies of the antenna.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric layer of Sudo et al. to have a dielectric constant of 2 or less based on the teachings of Umehara in order to obtain a narrower bandwidth of the antenna.
Regarding Claim 11, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the dielectric constant of the second dielectric layer is 6 or more.
However, Umehara teaches that a dielectric layer with a high dielectric constant increases contraction quantity of wavelengths of a reception signal thereby narrowing the bandwidth (Par. 0081); therefore a dielectric layer having a lower dielectric constant would provide a wider bandwidth of reception frequencies of the antenna.
In this particular case, providing the second dielectric layer to have a dielectric constant of 6 or more would result in wider bandwidth of the antenna as evident by Umehara.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer of Sudo et al. to have a dielectric constant of 6 or more based on the teachings of Umehara in order to obtain a wider bandwidth of the antenna.
Regarding Claim 12, Sudo et al. teaches a patch antenna (Figs. 1-4 Par. 0037) comprising: 
a first dielectric layer having a first dielectric constant (4 Figs. 1-4 Par. 0039); 
a second dielectric layer (5 Figs. 1-4 Par. 0039); 
a first ground pattern (11 Figs. 1-4 Par. 0037) provided between the first and second dielectric layers (Figs. 1-4), the first ground pattern having an opening (opening seen in Fig. 1); 
a signal line (7, 8 Figs. 1-4 Par. 0042) embedded in the second dielectric layer; and 
a feed conductor (14 Figs. 1-4 Par. 0049)  penetrating through the opening, the feed conductor having a first end connected to the patch conductor and a second end connected to the signal line (Figs. 1-4).
Sudo et al. is silent on the second dielectric layer having a second dielectric constant higher than the first dielectric constant.
However, Umehara teaches two dielectric members having a different dielectric constant from each other (Par. 0028, 0057, 0081).
In this particular case, providing the first dielectric layer to have a dielectric constant lower than that of the second dielectric layer is common and well known in the art as evident by Umehara which results in the dielectric layer having a the higher value to increase contraction quantity of wavelengths of a reception signal thereby narrowing the bandwidth (Par. 0081); therefore a dielectric layer having a 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric layer of Sudo et al. to have a dielectric constant lower than that of the second dielectric layer as taught by Umehara in order to provide a wider bandwidth of reception frequencies of the antenna.
Regarding Claim 13, Sudo et al. as modified teaches the patch antenna as claimed in claim 12 as shown in the rejection above.
Sudo et al. is silent on wherein the first dielectric constant is 2 or less.
However, Umehara teaches that a dielectric layer with a high dielectric constant increases contraction quantity of wavelengths of a reception signal thereby narrowing the bandwidth (Par. 0081); therefore a dielectric layer having a lower dielectric constant would provide a wider bandwidth of reception frequencies of the antenna.
In this particular case, providing the first dielectric constant of 2 or less would result in narrower bandwidth of the antenna as evident by Umehara.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric constant of Sudo et al. to be 2 or less based on the teachings of Umehara in order to obtain a narrower bandwidth of the antenna.
Regarding Claim 14, Sudo et al. as modified teaches the patch antenna as claimed in claim 12 as shown in the rejection above.

However, Umehara teaches that a dielectric layer with a high dielectric constant increases contraction quantity of wavelengths of a reception signal thereby narrowing the bandwidth (Par. 0081); therefore a dielectric layer having a lower dielectric constant would provide a wider bandwidth of reception frequencies of the antenna.
In this particular case, providing the second constant of 6 or more would result in wider bandwidth of the antenna as evident by Umehara.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric constant of Sudo et al. to be 6 or more based on the teachings of Umehara in order to obtain a wider bandwidth of the antenna.
Regarding Claim 15, Sudo et al. as modified teaches wherein the signal line has a first section extending in a first direction (length direction of 8 Fig. 1) and a second section extending in a second direction different from the first direction (width direction at circular end of 8 Fig. 1).
Regarding Claim 16, Sudo et al. as modified teaches further comprising a second ground pattern (6 Figs. 1-4 Par. 0041) formed on the second dielectric layer.
Regarding Claim 17, Sudo et al. as modified teaches the patch antenna as claimed in claim 16 as shown in the rejection above.
Sudo et al. is silent on wherein the second dielectric layer has a first region and a second region having a thickness smaller than that of the first 
However, the skilled artisan recognizes how to form a dielectric layer having different thickness in different areas in order to accommodate other essential components of the patch antenna.
In this particular case, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); and rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70 (CCPA 1950).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer with a first region and a second region having a thickness smaller than that of the first region, and form the first dielectric layer on the first region of the second dielectric layer without covering the second region of the second dielectric layer, and form the first ground pattern on the first region of the second dielectric layer without covering the second region of the second dielectric layer, and form the second ground pattern over the first and second regions of the second dielectric layer in order to accommodate other essential components of the patch antenna.
Regarding Claim 18, Sudo et al. as modified teaches wherein the signal line is formed over the first and second regions of the second dielectric layer (7, 8 on 5 Figs. 1-4).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 in view of Umehara US Patent Application Publication 2006/0256030 (cited by applicant) as applied to claim 1 above, and further in view of Saraswat et al. US Patent Application Publication 2014/0198013 (cited by applicant).
Regarding Claim 7, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein a plurality of sets of the patch conductor, signal line, and feed conductor are provided in an array.
However, Saraswat et al. teaches an array of patches (120 Fig. 1 Par. 0020) fed through a plurality of vias (140 Fig. 1 Par. 0020).
In this particular case, providing a plurality of antenna elements in an array is common and well known in the art as evident by Saraswat et al. in order to form a phase array antenna system (Par. 0020).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the a plurality of sets of the patch conductor, signal line, and feed conductor of Sudo et al. as modified in an array as taught by Saraswat et al. in order to form a phase array antenna system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itsuji US Patent Application Publication 2007/0279143 discloses a stacked antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845